Citation Nr: 0127620	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  99-06 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses.

ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1953.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in August 1998 by the Medical 
Administration Service of the Department of Veterans Affairs 
(VA) Medical Center in Cincinnati, Ohio.

The Board notes that, in a substantive appeal received in 
April 1999, the veteran requested a hearing before a Member 
of the Board at the RO and, in July 2000, the Board remanded 
this case to the Regional Office in Cleveland, Ohio, to 
schedule such a hearing.  However, in a statement received in 
April 2001, the veteran withdrew his request for a Board 
hearing.  The case was returned to the Board in September 
2001. 

FINDINGS OF FACT

1. The veteran does not have a service connected disability, 
and his desire to have septal/nasal surgery in May 1997 
did not involve a medical emergency.

2. Septal/nasal surgery at a private hospital in May 1997 was 
not authorized by VA.

CONCLUSION OF LAW

Entitlement to payment or reimbursement of unauthorized 
private medical expenses is not warranted.  38 U.S.C.A. § 
5107 (West Supp. 2001); 38 C.F.R. § 17.120 (2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The 
veteran has not identified any evidence which may be 
pertinent to his claim which the agency of original 
jurisdiction did not obtain and consider.  The VA Medical 
Center notified the veteran of the requirements in law to 
establish entitlement to the benefit which he seeks. The 
Board concludes that all reasonable efforts were made by VA 
to obtain evidence necessary to substantiate the veteran's 
claim and that the notice provisions of the VCAA have been 
complied with.  The Board will, therefore, proceed to 
consider the veteran's claim on the merits.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

VA treatment records show that, in February 1997, the veteran 
had a sleep study at a VA Medical Center, which revealed 
disordered breathing events, including obstructive apnea, 
mixed apnea, and hypopneas.  A trial of a CPAP device later 
that month virtually normalized the veteran's periodic 
breathing and arterial oxyhemoglobin desaturation, and he was 
told that it would be necessary for his health to continue to 
use the device.  In April 1997, at a VA ear, nose, and throat 
(ENT) clinic, the veteran indicated that he was not using the 
CPAP device.

In May 1997, the veteran underwent surgery at Deaconess 
Hospital, Cincinnati, Ohio, a private facility.  The 
procedure was an endoscopic subtotal septal reconstruction, 
bilateral partial inferior turbinectomy, and outfracture and 
cautery of residual turbinates.  The veteran later stated 
that he had the surgery in the belief that it would relieve 
or eliminate his obstructive sleep apnea.  Prior to availing 
himself of the services or private physicians and a private 
hospital, the veteran was advised by a VA ENT physician that 
the surgery would not improve his condition and that he 
should instead use the CPAP device.  In May 1997, the veteran 
incurred expenses for the services of the private hospital 
and a private surgeon and private anesthesiologist, for which 
he seeks reimbursement by VA.  (In June 1998, a repeat VA 
sleep study showed that the private septal surgery had not 
resulted in any significant improvement of the veteran's 
sleep apnea.)

38 C.F.R. § 17.120, pertaining to payment or reimbursement of 
the expenses of hospital care and other medical services not 
previously authorized, provides as follows:

To the extent allowable, payment or reimbursement of 
the expenses of 
care, not previously authorized, in a private or public 
(or Federal) 
hospital not operated by the Department of Veterans 
Affairs, or of any 
medical services not previously authorized including 
transportation 
(except prosthetic appliances, similar devices, and 
repairs) may be paid 
on the basis of a claim timely filed, under the 
following circumstances:
    (a) For veterans with service connected 
disabilities. Care or 
services not previously authorized were rendered to a 
veteran in need of 
such care or services:
    (1) For an adjudicated service-connected 
disability;
    (2) For nonservice-connected disabilities 
associated with and held 
to be aggravating an adjudicated service-connected 
disability;
    (3) For any disability of a veteran who has a total 
disability 
permanent in nature resulting from a service-connected 
disability (does 
not apply outside of the States, Territories, and 
possessions of the 
United State, the District of Columbia, and the 
Commonwealth of Puerto 
Rico);
    (4) For any illness, injury or dental condition in 
the case of a 
veteran who is participating in a rehabilitation 
program under 38 U.S.C. 
ch. 31 and who is medically determined to be in need of 
hospital care or 
medical services for any of the reasons enumerated in 
Sec. 17.48(j); and

(b) In a medical emergency. Care and services not 
previously 
authorized were rendered in a medical emergency of such 
nature that 
delay would have been hazardous to life or health, and

(c) When Federal facilities are unavailable. VA or 
other Federal 
facilities were not feasibly available, and an attempt 
to use them 
beforehand or obtain prior VA authorization for the 
services required 
would not have been reasonable, sound, wise, or 
practicable, or 
treatment had been or would have been refused.

Under 38 C.F.R. § 17.120, the veteran is not eligible for 
payment or reimbursement by VA of the expenses of hospital 
care and other medical services not previously authorized 
because: he does not have any service connected disabilities; 
he does not have a non-service connected disability 
associated with or held to be aggravating a service connected 
disability; and he did not have a need for hospital care or 
medical services while participating in a VA vocational 
rehabilitation program in 1997.  Also, his desire to have 
septal/nasal surgery did not present a medical emergency.  In 
fact, he was advised by VA ENT physicians that the surgery he 
was contemplating was not indicated as treatment for his 
obstructive sleep apnea and would not improve his condition.  
The results of the VA sleep study in June 1998 show that the 
advice which he received from VA physicians was correct.  Had 
VA physicians determined that septal/nasal surgery would have 
been beneficial to the veteran, VA facilities and personnel 
would have been available to perform the procedure.  For 
these reasons, entitlement to payment or reimbursement for 
the unauthorized private medical expenses which the veteran 
incurred in May 1997 is not established.  38 C.F.R. § 17.120.

The Board notes that, despite having been told by VA 
physicians that the private surgery he had in May 1997 did 
not alleviate his obstructive sleep apnea, the veteran has 
stated that he believes that the private surgery cured his 
condition and, therefore, VA should pay for the expenses of 
the private treatment.  No matter how sincere the veteran may 
be in his belief, his personal feelings in that regard 
provide no basis in law for entitlement to the benefit which 
he has been seeking.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001). 


ORDER

Entitlement to payment or reimbursement of unauthorized 
private medical expenses is denied.


		
	Bruce Kannee
	Member, Board of Veterans' Appeals



 

